Opinion by
Judge Pryor:
An election could not have been held until the law went into effect under which these trustees were required to be elected. No vacancy occurred, for the reason that the trustee then acting held his office until his successor had qualified; and the mere fact that this successor could not qualify for a year or longer did not make the office vacant. The creation of additional trustees, by reason of subsequent legislation, did not affect the rights of those then in office until the trustees under the last enactment had been elected and qualified.
Judgment affirmed.